177 U.S. 170 (1900)
HENKEL
v.
CINCINNATI.
No. 206.
Supreme Court of United States.
Argued March 20, 21, 1900.
Decided April 9, 1900.
ERROR TO THE SUPREME COURT OF THE STATE OF OHIO.
Mr. L. Benton Tressing for plaintiff in error.
Mr. Wade H. Ellis and Mr. Ellis G. Kinkead for defendant in error.
*171 THE CHIEF JUSTICE: Bill for injunction to restrain collection of a special assessment filed in Court of Common Pleas, Hamilton County, Ohio, and on hearing dismissed. Carried by appeal to circuit court of Hamilton County, heard there, and again dismissed. Appealed to Supreme Court of Ohio, and the judgment of the circuit court affirmed June 14, 1898, it being ordered "that a special mandate be sent to the circuit court of Hamilton County to carry this judgment into execution." June 21, "mandate issued," and "original papers sent to clerk." Opinion, 58 Ohio St. 726: "Judgment affirmed on authority of Cleveland v. Wick, 18 Ohio St. 303."
January 6, 1899, the Chief Justice of the Supreme Court of Ohio made and signed a certificate that the question whether the assessment was in violation of the Fourteenth Amendment was submitted to the court, and that the court decided that it was not.
The record does not show that any Federal question was raised prior to judgment, but it appears in the petition for writ of error from this court, and accompanying assignment of errors. The certificate of the Chief Justice could not confer jurisdiction. Parmelee v. Lawrence, 11 Wall. 36; Powell v. Brunswick County, 150 U.S. 433, 439; Dibble v. Bellingham Bay Land Company, 163 U.S. 63, 69.
The writ of error is dismissed on the authority of Sayward v. Denny, 158 U.S. 180, 183; Ansbro v. United States, 159 U.S. 695; Oxley Stave Company v. Butler County, 166 U.S. 648; Miller v. Cornwall Railroad Company, 168 U.S. 131; Keokuk and Hamilton Bridge Company v. Illinois, 175 U.S. 626.